
	
		I
		111th CONGRESS
		1st Session
		H. R. 2363
		IN THE HOUSE OF REPRESENTATIVES
		
			May 12, 2009
			Mr. Farr (for
			 himself, Ms. Schakowsky,
			 Ms. Lee of California,
			 Mr. Sherman,
			 Mr. Ackerman,
			 Mr. Sires,
			 Ms. Hirono,
			 Mr. Grijalva,
			 Mrs. Capps,
			 Mr. Gene Green of Texas,
			 Mr. Bilbray,
			 Ms. McCollum,
			 Mr. Wexler,
			 Mr. Stark,
			 Ms. Loretta Sanchez of California,
			 Mr. Blumenauer,
			 Mr. Delahunt,
			 Mr. Honda,
			 Mr. Sensenbrenner,
			 Ms. Roybal-Allard,
			 Mr. Israel,
			 Ms. Eshoo, and
			 Mr. Filner) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To require the Secretary of Homeland Security to provide
		  for ceremonies on or near Independence Day for administering oaths of
		  allegiance to legal immigrants whose applications for naturalization have been
		  approved.
	
	
		1.Short titleThis Act may be cited as the
			 Proud to Be an American Citizen
			 Act.
		2.FindingsThe Congress finds as follows:
			(1)The United States
			 is a nation of immigrants.
			(2)Immigrants
			 strengthen the economic and political ties of the United States with other
			 nations.
			(3)Immigrants enhance
			 the Nation’s ability to compete in the global market.
			(4)Immigrants
			 contribute to the Nation’s scientific, literary, artistic, and other cultural
			 resources.
			(5)A
			 properly regulated system of legal immigration is in the Nation’s
			 interest.
			(6)The Naturalization
			 Oath of Allegiance impresses on new United States citizens—
				(A)the shared
			 American values of liberty, democracy, and equal opportunity; and
				(B)the obligation to
			 respect and abide by the Constitution, including the Bill of Rights.
				(7)Naturalization
			 rewards legal immigrants who have abided by all United States laws and
			 regulations.
			(8)Naturalization
			 bestows all the legal rights, privileges, and responsibilities of a United
			 States citizen.
			3.Independence Day
			 ceremonies for oaths of allegiance
			(a)In
			 generalThe Secretary of Homeland Security shall make available
			 funds each fiscal year to the Director of U.S. Citizenship and Immigration
			 Services or to public or private nonprofit entities to support public
			 ceremonies for administering oaths of allegiance under section 337(a) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1448(a)) to legal immigrants whose applications for naturalization have
			 been approved.
			(b)CeremoniesA
			 ceremony conducted with funds under this section—
				(1)shall be held on a
			 date that is on or near Independence Day; and
				(2)shall include
			 appropriate outreach, ceremonial, and celebratory activities.
				(c)Selection of
			 sites
				(1)In
			 generalThe Secretary of Homeland Security shall select the site
			 for each ceremony conducted with funds under this section.
				(2)Selection
			 processIn selecting a site under paragraph (1), the Secretary of
			 Homeland Security should consider—
					(A)the number of
			 naturalization applicants living in proximity to the site; and
					(B)the degree of
			 participation in and support for the ceremony by the local community at the
			 site.
					(d)Amounts
			 available; use of funds
				(1)Amounts
			 availableAmounts made available under this section for each
			 ceremony shall not exceed $5,000.
				(2)FundsFunds
			 made available under this section may be used only for the following:
					(A)Costs of personnel
			 of the Department of Homeland Security and the Federal judiciary (including
			 travel and overtime expenses).
					(B)Site rental,
			 including audio equipment rental.
					(C)Logistical
			 requirements, including sanitation.
					(D)Costs for printing
			 brochures about the naturalization participants and the naturalization
			 process.
					(3)Availability of
			 fundsFunds that are otherwise available to the Secretary of
			 Homeland Security to carry out naturalization activities shall be available to
			 carry out this section.
				(e)ApplicationNo
			 amount may be made available under this section to an entity that is not part
			 of the Department of Homeland Security, for supporting a ceremony described in
			 subsection (b), unless—
				(1)the entity submits
			 an application to the Secretary of Homeland Security, in a form and manner
			 specified by the Secretary of Homeland Security; and
				(2)the Secretary of
			 Homeland Security approves the application.
				
